Title: To Benjamin Franklin from the Marquis de Lafayette, [4 March 1780]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


saturday Morning [March 4, 1780]
I am for the last time Going to Versaïlles, My Good friend, and Any Command from You on this occasion will be very well Come— As I am in a great hurry for My departure, Be so kind as to let me know if You want me to Come to Your lodgings to Morrow at ten o’clock or if you choose Better to Call here.
If it is equal to you, I’d thank you for your dispatches for to Night, as I sett off to morrow By twelve o’clock.
 
Notation: La Fayette
